United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1549
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

          Stephen Lance Baker, also known as Pudge, also known as Steve

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                          Submitted: November 27, 2017
                            Filed: December 4, 2017
                                 [Unpublished]
                                 ____________

Before GRUENDER, BOWMAN, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

      Stephen Baker appeals from the sentence the District Court1 imposed after he
pleaded guilty to a drug-related offense under a plea agreement that contained an

      1
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas.
appeal waiver. His counsel has moved for leave to withdraw and has filed a brief
under Anders v. California, 386 U.S. 738 (1967), arguing that the sentence is
unreasonable. The government has moved to dismiss the appeal based on the appeal
waiver.

       After review, we conclude that the waiver is valid, applicable, and enforceable.
See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (reviewing de novo the
validity and applicability of an appeal waiver); United States v. Andis, 333 F.3d 886,
889–92 (8th Cir.) (en banc) (discussing enforcement of appeal waivers), cert. denied,
540 U.S. 997 (2003). We have independently reviewed the record under Penson v.
Ohio, 488 U.S. 75 (1988), and we find no nonfrivolous issues outside the scope of the
appeal waiver. Accordingly, we grant the government’s motion to dismiss this appeal
based on the appeal waiver, and we grant counsel’s motion to withdraw.
                        ______________________________




                                         -2-